Curia, per

Butler, J.
This verdict, enforced according :to its strict import, wo.uld subject the defendant to penalties beyond his actual guilt, and is too indefinite to authorize the judgment of the Court. In the case of The State vs. Herring, (1 Brev. R. 159,) it is determined “ that on an indictment for larceny .of several articles .of the same kind, for each *77of which there is a specific penalty, if a less number be proved than that laid in the indictment and the jury find a general verdict, a new trial will be granted.” So a new trial must be ordered in this case.
Moses for the motion.
The whole Court concurred.